 

MEMO ENDORSED

CASReT ARSE AORERNGER Becument 84 Elgg 94/24/20 pager ot

TANNER & ORTEGA, L.L-P.

ATTORNEYS AT LAW
WWW .TANNERORTEGA.COM

HOWARD E. TANNER*
HUGO G. ORTEGA
*MEMBER OF N.Y.. NJ. AND D.C. BAR

NEW YORK CITY OFFICE WHITE PLAINS OFFICE
299 BROADWAY ; 175 MAIN Frat
SUITE 1700 SUITE
NEW YORK, NY 10007 WHITE PLAINS, NY 10601
OFFICE: (212) 962-1333 OFFICE: (914) 358-5998
FAX: (212) 962-1778 FAX: (914) 761-0995

April 22, 2020
Theapplication is ~ K granted.

    

 

7 nied.
Honorable Nelson S. Roman S a “; wo y per
United States District Court Judge er
United States District Courthouse :

  

300 Quarropas Street Dated: 2020
White Plains, NY 10601 White Plains New York 10601-
BY ECF Chor ke. of Qe Couct

Re: United States v. Trevor Edwards a ie mote +he wo
19 Cr. 80 (NSR)— 02 doc .53)
Third Request for Extension to ee for Sentence

 

Dear Judge Roman:

I am assigned to represent Mr. Edwards, who has been sentenced by this Court
and is currently released on bond. On March 17, 2020, the Court granted a second request
to extend the defendant’s date to surrender, to begin his sentence of 60 months’
imprisonment, to May 7, 2020. (ECF Doc No. 40). I was informed today that my client is
ill with symptoms consistent with COVID-19. Mr. Edwards has submitted for testing and
is awaiting results. He has been directed by his doctor for mandatory quarantine.

In light of the foregoing, | write to the Court to request a six-week extension, to
June 18, 2020 at 1:00 pm, for the defendant to surrender.

I am informed by AUSA Samuel Raymond that the Government consents to this
application.

Thank you as always, Your Honor, for your consideration.

 

 

SDC SDNY
DOCUMENT

 

 

 

ELECTRONICALLY FILED

|

DOC #:

DATE FILEB:_Y (24/2020

Very truly yours,

 

AUSA Samuel Raymond (BY ECF)

 

 

 
 

 

CBSE F1SEFGOSRONSE omen S31 TSCA ARS 4 oti

Sovan Powell MD ( Cornerstone Family Healthcare- Newburgh intemal Medicine )
Letter. COVID 19 Testing Letter ( 04/22/2020 )

Patient: Trevor G Edwards @pgaientany
DOB:

iil CORNERSTONE
FAMILY HEALTHCARE

Keeping You Heeithy Since 1967

Cornerstone Family Healthcare
147 Lake Street
Newburgh NY 12550
www. cornerstonefam ilyhealthcare.org

April 22, 2020
Employee: Trevor G Edwards
To Whom It May Concern:

The above named patient has symptoms concerning for covid- 19 and will be tested. Per the New York State
Department of Health, the patient is under Mandatory Isolation pending the results of the testing .

if you need additional information, please feel free to contact our office.

Sincerely,

Sovan Powell MD
Cornerstone Family Healthcare

Electronically signed by Sovan Powell MD on 04/22/2020 at 11:10 AM

Page 1 of 1
